In an action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), entered June 23, 1999, as denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants established a prima facie case for judgment in their favor as a matter of law. Contrary to the plaintiffs’ contention, they failed to raise a triable issue of fact as to the *212defendants’ fault (see, Vehicle and Traffic Law § 1103 [b]). Therefore, the defendants’ motion for summary judgment should be granted and the complaint dismissed (see generally, Zuckerman v City of New York, 49 NY2d 557; Bliss v State of New York, 272 AD2d 567; Wilson v State of New York, 269 AD2d 854). Sullivan, J. P., McGinity, H. Miller and Smith, JJ., concur.